[a03registrationrightsagr001.jpg]
REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (the
“Agreement”) is made and entered into as of this 14 day of September, 2018 by
and among Pacific Mercantile Bancorp, a California corporation (the “Company”),
and Patriot Financial Partners III, L.P., a Delaware limited partnership (the
“Holder”). Capitalized terms used herein shall have the meanings set forth in
Section 1 below. RECITALS A. Concurrently herewith the Holder has entered into a
Stock Purchase Agreement (the “Stock Purchase Agreement”) with the Company and
Carpenter Community Bancfund, L.P. and Carpenter Community Bancfund-A, L.P.
(collectively referred to herein as “Carpenter”), pursuant to which Carpenter
will be selling to the Holder, and the Holder will be purchasing from Carpenter,
1,467,155 shares of the Company’s Series A Preferred Stock and 2,169,208 shares
of the Company’s Common Stock. B. In connection with entering into the Stock
Purchase Agreement and consummating the transactions contemplated thereby, the
Company and the Holder have entered into an Investor Rights Agreement pursuant
to which the parties have agreed to enter into this Agreement. NOW, THEREFORE,
in consideration of the promises and the mutual covenants contained herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by the Parties, the Company and the Holder hereby agree as
follows: AGREEMENT 1. DEFINITIONS. As used in this Agreement, the following
terms shall have the following meanings: 1.1. “Affiliate” means, with respect to
any Person, any other Person which directly or indirectly controls, is
controlled by, or is under common control with, such Person. 1.2. “Blue Sky
Application” shall have the meaning set forth in Section 6.1 below. 1.3.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business. 1.4. “Common
Stock” means the Company’s common stock, no par value. 1.5. “Effective Date”
means the date on which the Registration Statement is declared effective by the
SEC. 1.6. “Effectiveness Period” shall have the meaning set forth in Section 4.1
below. 010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr002.jpg]
1.7. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder. 1.8. “Filing Deadline” means,
with respect to the Registration Statement required to be filed pursuant to
Section 2.1(a), the date that is the first (1st) anniversary of the Closing
Date; provided that if the Filing Deadline falls on a Saturday, Sunday or other
day that the Commission is closed for business, the Filing Deadline shall be
extended to the next Business Day on which the Commission is open for business.
1.9. “Holder Indemnified Parties” shall have the meaning set forth in Section
6.1 below. 1.10. “Inspectors” shall have the meaning set forth in Section 4.14
below. 1.11. “Non-Voting Common Stock" means the Company's non-voting common
stock, no par value per share, into which the Series A Preferred Stock is
automatically convertible as of the close of business on the effective date of
an amendment to its articles of incorporation authorizing said stock following
approval of such amendment by the Company’s stockholders. 1.12. “Parties” means,
collectively, the Company and the Holder, and “Party” means, individually, each
of the Company and the Holder. 1.13. “Person” means an individual, corporation,
partnership, limited liability company, trust, business trust, association,
joint stock company, joint venture, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein. 1.14. “Prospectus” shall mean the prospectus
included in the Registration Statement, as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus. 1.15.
“Records” shall have the meaning set forth in Section 4.14 below. 1.16.
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of the Registration Statement or document. 1.17. “Registrable
Securities” means all of the Shares, the Underlying Shares and any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the Shares or the Underlying
Shares, provided that Shares or the Underlying Shares shall cease to be
Registrable Securities upon the earliest to occur of the following: (A) a sale
pursuant to a Registration Statement or Rule 144 under the Securities Act (in
which case, only such security sold shall cease to be a Registrable Security);
(B) becoming eligible for sale without time, volume or manner of sale
restrictions by the Holder under 2 010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr003.jpg]
Rule 144; (C) if such Shares or Underlying Shares have ceased to be outstanding;
or (D) if such Shares or Underlying Shares have been sold in a private
transaction in which the Holder's rights under this Agreement have not been
assigned to the transferee. 1.18. “Registration Statement” shall mean the
registration statement of the Company filed under the Securities Act that covers
the resale of the Registrable Securities pursuant to the provisions of this
Agreement, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement. 1.19. “SEC” means the Securities and
Exchange Commission. 1.20. “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder. 1.21. “Series A
Preferred Stock” means the mandatorily convertible noncumulative perpetual
preferred stock, Series A, no par value, having the rights, preferences and
privileges set forth in its Certificate of Determination of the Rights,
Preferences and Privileges and Restrictions. 1.22. "Shares" means the shares of
Common Stock and the shares of Series A Preferred Stock sold to the Holder
pursuant to the Stock Purchase Agreement. 1.23. “Suspension” shall have the
meaning set forth in Section 3.1 below. 1.24. “Suspension Notice” shall have the
meaning set forth in Section 3.1 below. 1.25. “Underlying Shares” means the
shares of Non-Voting Common Stock into which the shares of Series A Preferred
Stock are convertible. 2. REGISTRATION. 2.1. Registration Statement. (a) On or
prior to the Filing Deadline, the Company shall prepare and file with the SEC a
Registration Statement on Form S-3 (the “Registration Statement”) covering the
resale of up to all of the Registrable Securities in an offering to be made on a
continuous basis pursuant to Rule 415 or, if Rule 415 is not available for
offers and sales of the Registrable Securities by such other means of
distribution of Registrable Securities as the Company may reasonably determine.
The Registration Statement also shall cover, to the extent allowable under the
Securities Act and the rules and regulations promulgated thereunder, such
indeterminate number of additional shares of Registrable Securities that may
become issuable as a result of stock splits, dividends or other distributions,
recapitalizations or other similar transactions with respect to the Registrable
Securities that occur during the Effectiveness Period. The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 4 to the Holder and its counsel prior to its filing or other submission.
3 010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr004.jpg]
(b) The Company represents and warrants that, as of the date hereof, it meets
the requirements for the use of Form S-3 for registration of the resale of the
Registrable Securities by the Holder. The Company will file all reports required
to be filed by the Company with the SEC in a timely manner so as to preserve its
eligibility for the use of Form S-3. 2.2. Expenses. The Company will pay all
expenses associated with registration, including filing and printing fees, the
Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws and listing fees, but excluding discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold. 2.3.
Effectiveness. The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective within 60 days after the date the
Registration Statement was filed with the SEC; provided, however, that the
Company shall be entitled to delay or defer the effectiveness of the
Registration Statement if the Company reasonably believes, considering the
advice of counsel, that the Company may, in the absence of a delay or deferral,
be required under state or federal securities laws to disclose any corporate
development, the disclosure of which could reasonably be expected to have a
material adverse effect upon the Company, its stockholders, a potentially
material transaction or event involving the Company, or any negotiations,
discussions or proposals directly relating thereto. The Company shall notify the
Holder by facsimile or email as promptly as practicable, and in any event,
within two (2) Business Days, after the Registration Statement is declared
effective and shall provide the Holder with copies of any related Prospectus to
be used in connection with the sale or other disposition of the securities
covered thereby. Notwithstanding anything to the contrary, the Company may not
delay or defer the effectiveness of the Registration Statement for a period to
exceed in the aggregate sixty (60) days. 3. SUSPENSION. 3.1. Subject to Section
3.2 below, in the event: (i) of any request by the SEC or any other federal or
state governmental authority, during the Effectiveness Period, for amendments or
supplements to the Registration Statement or related Prospectus or for
additional information so that the Registration Statement will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
otherwise fail to comply with the applicable rules and regulations of the
federal securities laws; (ii) of the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, provided that, considering the advice of counsel,
the Company reasonably believes that it must qualify in such jurisdiction; (iv)
of any event or circumstance that, considering the advice of counsel, the
Company reasonably believes necessitates the making of any changes in the
Registration Statement or related Prospectus, or any document incorporated or
deemed to be incorporated therein by reference, so that, in the case of the
Registration 4 010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr005.jpg]
Statement, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and that in the case of a related
Prospectus, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; or (v) that the Company reasonably believes,
considering the advice of counsel, that the Company may, in the absence of a
suspension described hereunder, be required under state or federal securities
laws to disclose any corporate development, the disclosure of which could
reasonably be expected to have a material adverse effect upon the Company, its
stockholders, a potentially material transaction or event involving the Company,
or any negotiations, discussions or proposals directly relating thereto; then
the Company shall, promptly following the occurrence of any of the foregoing
events, deliver a certificate in writing to the Holder (the “Suspension Notice”)
to the effect of the foregoing (but in no event, without the prior written
consent of the Holder, shall the Company disclose to the Holder any of the facts
or circumstances regarding any material nonpublic information) and, upon receipt
of such Suspension Notice, the Holder will refrain from selling any Registrable
Securities pursuant to the Registration Statement (a “Suspension”) until the
Holder’s receipt of copies of a supplemented or amended prospectus prepared and
filed by the Company or until the Holder is advised in writing by the Company
that the current Prospectus may be used and the Holder has received copies of
any additional or supplemental filings that are incorporated or deemed
incorporated by reference in any such Prospectus; provided that, in the case of
a suspension due to (x) an event described in clause (i), (ii), or (iii) of this
Section 3.1, the Suspensions shall not be for more than an aggregate of ninety
(90) days in any 365 day period and (y) an event described in clause (iv) or (v)
of this Section 3.1, the Suspensions shall not be for more than an aggregate of
sixty (60) days in any 365 day period. 3.2. The Company will use commercially
reasonable efforts to terminate a Suspension as promptly as practicable after
delivery of a Suspension Notice to the Holder. 4. COMPANY OBLIGATIONS. The
Company will use commercially reasonable efforts to effect the registration of
the Registrable Securities in accordance with the terms hereof, and pursuant
thereto the Company will, as expeditiously as possible: 4.1. cause the
Registration Statement to become effective and to remain continuously effective
for a period that will terminate on the date on which all securities covered by
the Registration Statement cease to be Registrable Securities (the
“Effectiveness Period”) and advise the Holder in writing when the Effectiveness
Period has expired; 4.2. (i) prepare and file with the SEC such amendments and
post-effective amendments to the Registration Statement and such supplements to
the Prospectus as may be necessary to keep the Registration Statement effective
for the period specified in Section 4.1, (ii) respond as promptly as reasonably
possible to any comments received from the SEC with respect to each Registration
Statement or any amendment thereto, and (iii) comply with the provisions of the
Securities Act and the Exchange Act with respect to the distribution of all of
the Registrable Securities covered thereby during the Effectiveness Period; 5
010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr006.jpg]
4.3. (i) provide copies to and permit counsel designated by the Holder to review
the Registration Statement and any amendments or supplements thereto and any
comments made by the staff of the SEC and the Company’s responses thereto no
fewer than five (5) days prior to its filing with the SEC or its receipt from
the SEC, as applicable, and (ii) shall duly consider comments made by such
counsel thereon and shall not file any Registration Statement and any amendments
or supplements thereto to which such counsel reasonably objects; provided,
however, that Holder’s counsel will be deemed to have no objections if such
counsel has not provided written comments to the Company and its counsel no
later than three (3) Business Days after the Holder’s counsel has been provided
with copies of the documents listed in clause (i) of this Section 4.3. The
Company shall not unreasonably reject comments from such counsel prior to the
Company’s submission of a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto. The Company shall
reasonably cooperate with such counsel in performing the Company’s obligations
pursuant to this Section 4.3; 4.4. furnish to the Holder and its legal counsel,
without charge, (i) promptly after the same is prepared and publicly
distributed, filed with the SEC, or received by the Company (but not later than
two (2) Business Days after the filing date, receipt date or sending date, as
the case may be) one (1) copy of the Registration Statement and any amendment
thereto, the preliminary prospectus, free writing prospectus and Prospectus and
each amendment or supplement thereto (as applicable), and each letter written by
or on behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, relating to the
Registration Statement (other than any portion of any thereof which contains
information for which the Company has sought confidential treatment), and (ii)
an electronic copy of a Prospectus, including a preliminary prospectus and any
free writing prospectus, and all amendments and supplements thereto and such
other documents as counsel for the Holder may reasonably request in connection
with the disposition of such Registrable Securities owned by the Holder that are
covered by the Registration Statement; 4.5. within two (2) Business Days after a
Registration Statement which covers Registrable Securities is declared effective
by the SEC, deliver, and shall cause legal counsel for the Company to deliver,
to the transfer agent for such Registrable Securities (with copies to the Holder
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in such form that the transfer agent may reasonably request; 4.6. use
commercially reasonable efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest practicable time and to notify the
Holder of the issuance of such an order and the resolution thereof; 4.7. prior
to the Effective Date, use commercially reasonable efforts to register or
qualify or cooperate with the Holder and their counsel in connection with the
registration or qualification of the Registrable Securities for offer and sale
by the Holder under the securities or blue sky laws of such jurisdictions
requested by the Holder, provided that, considering the advice of the Company’s
counsel, the Company reasonably believes that it must qualify in such 6
010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr007.jpg]
jurisdiction or jurisdictions, and do any and all other commercially reasonable
acts or things necessary or advisable to enable the distribution by the Holder
in such jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 4.7, (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 4.7, or (iii)
file a general consent to service of process in any such jurisdiction. The
Company shall promptly notify the Holder who holds Registrable Securities and
its legal counsel of the receipt by the Company of any notification with respect
to the suspension of the registration or qualification of any of the Registrable
Securities for sale by the Holder under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose; 4.8. use
commercially reasonable efforts to cause all shares of Common Stock covered by
the Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company are then listed (it being understood that the Company has no obligation
to cause any other shares of Registrable Securities, including shares of the
Series A Preferred Stock or Non-Voting Common Stock, to be listed on any
securities exchange, interdealer quotation system or other market); 4.9.
otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the Securities Act and the Exchange Act,
take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder; 4.10. promptly (and in any
event within two (2) Business Days following discovery) notify the Holder in
writing, at any time when a Prospectus relating to Registrable Securities is
required to be delivered under the Securities Act, upon discovery that, or upon
the happening of any event as a result of which, the Prospectus included in the
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and at the request of any the Holder, promptly
prepare and furnish to the Holder a reasonable number of copies of a supplement
to or an amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing. The Company
shall also promptly notify the Holder and its legal counsel in writing (i) when
a prospectus or any prospectus supplement or post-effective amendment has been
filed, and when the Registration Statement or any post-effective amendment has
become effective, (ii) of any request by the SEC for amendments or supplements
to the Registration Statement or related Prospectus or related information, and
(iii) of the Company’s reasonable determination of whether a post-effective
amendment to the Registration Statement would be appropriate; 4.11. with a view
to making available to the Holder the benefits of Rule 144 (or its successor
rule) and any other rule or regulation of the SEC that may at any time permit
the 7 010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr008.jpg]
Holder to sell shares of Common Stock to the public without registration, the
Company covenants and agrees to: (a) make and keep public information available,
as those terms are understood and defined in Rule 144, during the Effectiveness
Period; (b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and (c) furnish to the Holder
upon request, as long as the Holder owns any Registrable Securities, (i) a
written statement by the Company that it has complied with the reporting
requirements of the Exchange Act, (ii) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (iii) such
other information as may be reasonably requested in order to avail the Holder of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration; 4.12. hold in confidence and not
make any disclosure of information concerning the Holder provided to the Company
unless (i) disclosure of such information is necessary to comply with federal or
state securities laws, (ii) the disclosure of such information is necessary to
avoid or correct a misstatement or omission in any Registration Statement, (iii)
the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement of which the Company has knowledge. The Company agrees that it shall,
upon learning that disclosure of such information concerning the Holder is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt written notice to the Holder and allow the
Holder, at the Holder’s expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information; 4.13. if
requested by the Holder, (i) as soon as practicable incorporate in a prospectus
supplement or post-effective amendment such information as the Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including, without limitation, information with respect
to the number of Registrable Securities being offered or sold, the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; (ii) as soon as practicable make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment; and (iii) as soon as practicable, supplement or
make amendments to any Registration Statement if reasonably requested by the
Holder holding any Registrable Securities to the effect of the foregoing; 4.14.
make available for inspection by (i) the Holder, (ii) legal counsel for the
Holder and (iii) one firm of accountants or other agents retained by the Holder
(collectively, the “Inspectors”), all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
the Company’s officers, directors and employees to supply all information which
any Inspector may reasonably request; provided, however, that each Inspector
shall agree to hold in strict confidence and shall not make any disclosure
(except to the Holder who has agreed to receive such information and hold in
strict confidence any such information) or use of any Record or other
information which the Company determines in good faith to be confidential, and
of which determination the Inspectors are so notified, unless (a) the 8
010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr009.jpg]
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in any Registration Statement or is otherwise required under the
Securities Act, (b) the release of such Records is ordered pursuant to a final,
non-appealable subpoena or order from a court or government body of competent
jurisdiction, or (c) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement of which the Inspector has knowledge. The Holder agrees that it
shall, upon learning that disclosure of such Records is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and the Holder) shall be deemed to
limit the Holder’ ability to sell Registrable Securities in a manner which is
otherwise consistent with applicable laws and regulations; and 4.15. if the
Holder is required under applicable securities law to be described in the
Registration Statement as an underwriter and which is otherwise conducting
diligence of the sort that an underwriter could conduct, at the reasonable
request of any the Holder, use commercially reasonable efforts to deliver to the
Holder, on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as the Holder may reasonably request
(i) a letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Holder, and (ii) an opinion, dated as of such date, of counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance as is customarily given in an underwritten public offering,
addressed to the Holder. 5. OBLIGATIONS OF HOLDER. 5.1. The Holder shall furnish
in writing to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request. At least five (5) Business
Days prior to the anticipated filing date of the Registration Statement, the
Company shall notify the Holder of the information the Company requires from the
Holder. The Holder shall provide such information to the Company at least two
(2) Business Days prior to the anticipated filing date of the Registration
Statement. 5.2. The Holder agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of a
Registration Statement hereunder. 5.3. The Holder agrees that, upon receipt of
any notice from the Company of the commencement of a Suspension pursuant to
Section 3, it will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement, until the Holder’s receipt of the
supplemented or amended prospectus filed with the SEC and until any related
post- effective amendment is declared effective or until the Holder is advised
in writing by the Company that the current Prospectus may be used and the Holder
has received copies of any 9 010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr010.jpg]
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such Prospectus and, if so directed by the Company, the
Holder shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in the
Holder’s possession of the Prospectus covering the Registrable Securities
current at the time of receipt of such notice. 6. INDEMNIFICATION. 6.1.
Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Holder and its directors,
officers, employees, general partners, members, stockholder and each Person who
controls the Holder (within the meaning of the Securities Act) (collectively,
the “Holder Indemnified Parties”) against any losses, claims, damages,
liabilities and expense (including reasonable attorneys’ fees) resulting from or
which arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact or any omission or alleged omission of a material
fact required to be stated in the Registration Statement or Prospectus or
preliminary prospectus or free writing prospectus or amendment or supplement
thereto; (ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(iv) any violation by the Company or its agents of any rule or regulation
promulgated under the Securities Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration; (v) any failure to register or qualify the resale of the
Registrable Securities included in any such registration in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company will undertake such registration or qualification on the Holder’s
behalf, or (vi) any breach of this Agreement by the Company, and will reimburse
the Holder Indemnified Parties for any legal and other expenses reasonably
incurred as such expenses are reasonably incurred by the Holder Indemnified
Party in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the Company will not be liable in any such case if and to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission based upon information furnished by the Holder in writing specifically
for use in the Registration Statement or Prospectus or preliminary prospectus or
free writing prospectus. The Company shall notify the Holder promptly of the
institution, threat or assertion of any proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement. 6.2.
Indemnification by the Holder. The Holder agrees, severally but not jointly, to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors, officers, employees, stockholders and each Person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable
attorneys’ fees) resulting from or which arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact or any omission
or alleged 10 010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr011.jpg]
omission of a material fact required to be stated in the Registration Statement
or Prospectus or preliminary prospectus or free writing prospectus or amendment
or supplement thereto or necessary to make the statements therein not
misleading, to the extent, but only to the extent that such untrue statement or
omission or alleged statement or omission is contained in any information
furnished in writing by the Holder to the Company specifically for inclusion in
the Registration Statement or Prospectus or free writing prospectus or amendment
or supplement thereto, and will reimburse the Company and its directors,
officers, employees, stockholders or controlling Persons for any legal and other
expenses reasonably incurred as such expenses are reasonably incurred by such
Person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. In no event
shall the liability of the Holder be greater in amount than the dollar amount of
the proceeds received by the Holder upon the sale of the Registrable Securities
included in the Registration Statement giving rise to such indemnification
obligation, except in the case of fraud or willful misconduct. 6.3. Conduct of
Indemnification Proceedings. Any Person entitled to indemnification hereunder
shall (i) give prompt notice to the indemnifying party of any claim with respect
to which it seeks indemnification and (ii) permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party; provided that any Person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such Person unless (a) the indemnifying party has agreed to pay
such fees or expenses, or (b) the indemnifying party shall have failed to assume
the defense of such claim within five (5) Business Days after written notice
thereof and employ counsel reasonably satisfactory to such Person or (c) in the
reasonable judgment of any such Person, considering the advice of counsel, a
conflict of interest exists between such Person and the indemnifying party with
respect to such claims (in which case, if the Person notifies the indemnifying
party in writing that such Person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such Person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one additional firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation. 6.4. Contribution. If for any reason the
indemnification provided for in Sections 6.1 or 6.2 is unavailable to an
indemnified party or insufficient to hold it harmless as contemplated therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No Person guilty of fraudulent 11
010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr012.jpg]
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of the Holder
be greater in amount than the dollar amount of the proceeds received by it upon
the sale of the Registrable Securities giving rise to such contribution
obligation. 7. MISCELLANEOUS. 7.1. Governing Law; Consent to Jurisdiction;
Waiver of Trial by Jury. (a) Governing Law. This Agreement shall be deemed to be
made in and in all respects shall be interpreted, construed and governed by and
in accordance with the law of the state of California. (b) Consent to
Jurisdiction. Each Party irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction any state or federal court sitting
in County of Orange, State of California, in any proceeding arising out of or
relating to this Agreement or the agreements delivered in connection herewith or
the transactions contemplated hereby or thereby or for recognition or
enforcement of any judgment relating thereto, and each Party hereby irrevocably
and unconditionally (i) agrees not to commence any such proceeding except in
such courts, (ii) agrees that any claim in respect of any such action or
proceeding may be heard and determined in such courts, (iii) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any such proceeding, and (iv)
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such proceeding. Each Party hereto
agrees that a final non-appealable judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable law. Each Party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 7.2. Nothing in this Agreement will affect the right of any
Party to this Agreement to serve process in any other manner permitted by
applicable law. (c) Waiver of Jury Trial. Each Party acknowledges and agrees
that any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such Party hereby
irrevocably and unconditionally waives any right such Party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of or
relating in whole or in part to this Agreement or the transactions contemplated
by this Agreement. Each Party certifies and acknowledges that (i) no
representative, agent or attorney of any other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce the foregoing waiver, (ii) each such Party understands and has
considered the implications of this waiver, (iii) each such Party makes this
waiver voluntarily, and (iv) one of the inducements to each such Party to enter
into this Agreement by, among others, are the waivers and certifications
contained in this Section 7.1(c). 7.2. Notices. Any notice or other
communication under this Agreement must be in writing and will be deemed given
when it is delivered in person or sent by facsimile or email (with proof of
receipt at the facsimile number or email address to which it is required to be
sent), 12 010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr013.jpg]
on the Business Day after the day on which it is delivered to a major nationwide
delivery service for overnight delivery, or on the fifth Business Day after the
day on which it is mailed by first class mail from within the United States, to
the following addresses (or such other address as may be specified after the
date of this Agreement by the Party to which the notice or communication is
sent): If to the Company: Pacific Mercantile Bancorp 949 South Coast Drive,
Suite 300 Costa Mesa, California 92626 Attn: Curt A. Christianssen Tel: (714)
438-2500 Fax: (714) 438-1076 Email: Curt.Christianssen@pmbank.com With a copy
to: O’Melveny & Myers LLP 610 Newport Center Drive, 17th Floor Newport Beach, CA
92660 Attn: J. Jay Herron and Andor Terner Tel: (949) 823-6900 Fax: (949)
823-6994 Email: jherron@omm.com and aterner@omm.com If to the Holder: Patriot
Financial Partners III, L.P. 2929 Arch Street, Floor 27 Philadelphia, PA
19104-2868 Attention: James F. Deutsch Tel: (215) 399-4650 Fax: (215) 399-4686
Email: jdeutsch@patriotfp.com With a copy to: Squire Patton Boggs (US) LLP 201
E. Fourth St., Suite 1900 Cincinnati, OH 45202 Attn: James J. Barresi Tel: (513)
361-1260 Fax (513) 361-1201 Email: james.barresi@squirepb.com 13
010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr014.jpg]
7.3. Entire Agreement. This Agreement and any agreements and documents executed
by the Parties simultaneously herewith, including the Stock Purchase Agreement
and the Investor Rights Agreement, represent the entire understanding and
agreement of the Parties with reference to the transactions set forth herein and
supersede all prior understandings and agreements (written or oral) made by the
Parties. Except as otherwise expressly provided herein, no Person other than the
Parties hereto shall have any right hereunder or be entitled to the benefit of
any provision hereof. 7.4. Assignment; Successors and Assigns. The rights under
this Agreement may be assigned (but only with all related obligations) by the
Holder to a transferee of Registrable Securities that is an Affiliate, partner,
member, limited partner, retired partner, retired member, or stockholder of the
Holder; provided that (a) prior to such transfer, the Company is furnished with
written notice stating the name and address of such transferee and identifying
the securities with respect to which such registration rights are being
transferred, and (b) such transferee agrees in writing to be bound by and
subject to the terms and conditions of this Agreement. Subject to the foregoing,
the provisions of this Agreement shall inure to the benefit of and are binding
upon the respective successors and permitted assignees of the Parties. 7.5.
Waiver and Amendment. Except with respect to statutory requirements, and subject
to the provisions of the last sentence of this Section, any Party hereto may by
written instrument extend the time for the performance of any of the obligations
or other acts of any other Party hereto and may waive (i) any inaccuracies in
the representations or warranties of any of the other Parties contained in this
Agreement or in any document delivered pursuant hereto, (ii) compliance with any
of the covenants, undertakings or agreements by any of the other Parties, or
satisfaction of any of the conditions to the waiving Party’s obligations,
contained in this Agreement or (iii) the performance (including performance to
the satisfaction of a Party or its counsel) by any of the other Parties of any
of the obligations of such other Party set forth herein. No failure or delay on
the part of any Party hereto in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy of such Party. Except as
otherwise expressly provided in this Agreement, an amendment of this Agreement
or the waiver or modification of any provision of this Agreement will be
effective only upon the written consent of both the Company and the Holder. 7.6.
Headings. The headings of the various sections and subsections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of or be considered in connection with the interpretation or application
of any of the terms or provisions of this Agreement. 7.7. Severability. In case
any provision contained in this Agreement should be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect in any
jurisdiction, then, such provision shall be ineffective to the extent of such
invalidity, illegality or unenforceability, in such jurisdiction and the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. 14
010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr015.jpg]
7.8. Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which
executed counterparts, and any photocopies and facsimile copies thereof, shall
be deemed to be an original, but all of which taken together shall constitute
one and the same agreement. 7.9. Further Assurances. Each Party hereto agrees to
execute and deliver all such other and additional instruments and documents and
do all such other acts and things as may be necessary to more fully effectuate
the purposes of this Agreement. [Signature Page Follows] 15
010-8656-8769/9/AMERICAS



--------------------------------------------------------------------------------



 
[a03registrationrightsagr016.jpg]




--------------------------------------------------------------------------------



 
[a03registrationrightsagr017.jpg]




--------------------------------------------------------------------------------



 